Opinión concurrente del
Juez Asociado Señor Negrón García.
Coincidimos con el dictamen de hoy que reitera y da plena virtualidad a todos los derechos a que son acreedores los empleados cesanteados ilegalmente. Bajo el estado de derecho vigente no podemos refrendar una interpretación que introduzca en las órdenes remediales contenidas en la See. 7.17(2) de la Ley de Personal del Servicio Público, 3 L.P.R.A. see. 1397(2), las normas sobre lucro cesante, fuente colateral, doble compensación, deber de minimizar daños y deducción de haberes por discreción judicial, por estimar que las mismas corresponden al campo doctrinario del resarcimiento de daños y perjuicios y no al diseño legislativo prevaleciente en materia de Derecho laboral, tanto en el ámbito público como privado. La modificación de esos derechos pertenece a la esfera de la Asamblea Legislativa.
*3Compatible con este enfoque estamos de acuerdo en que la parte dispositiva de nuestra sentencia de 28 de enero de 1981 reconocía el pago de vacaciones regulares entre los beneficios marginales que conllevaba la reposición de los demandantes recurrentes.
I — I
Al igual que todo miembro de este Tribunal no estamos ajenos al impacto presupuestario negativo que el cumpli-miento de esta sentencia implica para el municipio recu-rrido. Estamos conscientes de que dramas análogos o parecidos de ordinario se repiten con posterioridad a toda elección en la que ocurre un cambio de gobierno repre-sentativo de otra afiliación política. Con mayor o menor crudeza la situación históricamente ha acontecido bajo distintos partidos políticos. En este sentido no hemos madurado democráticamente. Tampoco somos insensibles a que en última instancia el verdadero perjudicado por actuaciones ilegales de esta índole por quienes detentan el poder público en determinado momento es la ciudadanía en general, independientemente de su afiliación política. El cumplimiento de sentencias en casos de esta naturaleza produce erosión y desvío sustancial de fondos públicos en menoscabo de los servicios esenciales y el buen funciona-miento municipal o gubernamental. El daño pecuniario es patente al presente más que nunca, pues es materia de conocimiento judicial la crisis financiera por la cual atraviesan las entidades municipales y gubernamentales. No obstante compartir esa preocupación, como guardianes de la justicia y del principio de mérito encarnado en la ley, no podemos adoptar otro curso de acción. Ello, sin embargo, no nos inhibe de exponer unas breves reflexiones al respecto.
En cierto sentido este recurso origina consecuencias detrimentales económicas iguales a aquellos casos de *4despidos políticos injustificados que constantemente vienen a nuestra consideración, en que se revela una dinámica humana —hondamente arraigada— sobre un fenómeno puertorriqueño que todavía se caracteriza por el patro-nazgo, despojo y desquite partidista (spoil system). Esa actitud infringe preceptos constitucionales básicos, amén de ser contraria al sistema de méritos en la sana adminis-tración del personal público.
La situación es crítica y reclama atención urgente. Varias avenidas pueden y deben explorarse y concretarse mediante enmiendas a la Ley de Personal. Una solución pragmática y justiciera —concordante con esa realidad contemporánea— sería la imposición de responsabilidad civil en la capacidad individual y personal de aquellos funcionarios públicos que, con demostrada mala fe(1) y claro y craso menosprecio de la ley, no la acatan. Otra sería establecer en las leyes correspondientes que actua-ciones ilegales de este tipo, una vez comprobadas, sean causa de remoción del funcionario concernido. Otra, tal vez de un tenor más drástico —para algunos quizás revolu-cionario y para otros utópico— sería imponer o atribuirle esa responsabilidad financiera y costo al partido político que eligió al funcionario responsable de los despidos ilegales, inclusive contra los recursos que tuviere o pudiere tener el partido político correspondiente en el Fondo Electoral. Nótese que la acción ilegal discriminatoria surge precisamente porque el funcionario nominador con-cernido, en el desempeño de su gestión oficial, rehúsa divorciar el ámbito de su encomienda pública del criterio estrictamente partidista. Honestamente creemos que unos enfoques así de radicales actuarían como freno disuasivo *5contra estos abusos, pues exigirían mayor reflexión, pru-dencia y moderación.
Corresponde a la Asamblea Legislativa adoptar estas u otras soluciones efectivas y disuasivas que eviten que sea la ciudadanía la que finalmente se afecte y perjudique por tales actuaciones.
—O—

 Adviértase que la Ley Núm. 9 de 26 de noviembre de 1976 (32 L.P.R.A. sees. 3086-3092) autoriza al Secretario de Justicia —con sujeción a un trámite— a proveer representación legal y el pago de sentencias dictadas en causas de daños contra funcionarios o exfuncionarios por “violaciones a los derechos civiles . . . debido a actos u omisiones incurridos de buena fe, en el curso de[l] trabajo y dentro del marco de sus funciones”.